DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This first non-final action is in response to applicant's original filing of 18 March 2020. Claims 1-9 are pending and have been considered as follows.

Claim Objections
	Claims 6-7 are objected to because of the following informalities: 
Claim 3 defines said electronic timer counting down a first duration of time OR a second duration of time. Under a broadest reasonable interpretation, claim 3 can be interpreted as only requiring one or the other, not both a first duration of time and a second duration of time.  Claim 6, dependent from claim 3, is only required to count down said first duration of time, but claim 3 is not required to count down said first duration of time. Similarly, claim 7, dependent from claim 3, is required to count down said second duration of time, but claim 3 is not required to count down said second duration of time.  The examiner suggests clarifying claim 3 or claims 6 and 7. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically: 
	Claim 1 recites “seat in a vehicle” in line 5. It is not clear whether this recitation of “a vehicle” in line 5 is the same “a vehicle” previously cited in lines 1-2 of the preamble of claim 1 or a different vehicle.
	Claims 2-8 are rejected as being dependent upon a rejected claim.
	Claim 9 recites “seat in a vehicle” in line 5. It is not clear whether this recitation of “a vehicle” in line 5 is the same “a vehicle” previously cited in lines 1-2 of the preamble of claim 9 or a different vehicle.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being obvious over by Bella (EP3862220 A1) in view of Dulin (US20020161501 A1).
	
	Regarding claim 1, Bella teaches an unattended occupant alarm assembly ([0001] a device and a procedure for detecting the presence of a child on a car seat) for rolling down a window of a vehicle (will be discussed later) and actuating the vehicle's horn when an occupant is left unattended in the vehicle (steps 126-128 (start alarm) in Fig. 5, [0049] alarm system 12 comprises the horn), said assembly comprising: 
([0016]- [0020], claim 1, occupant weight sensors arranged to be placed on said car seat and on a driver seat); 
	a driver pressure pad being integrated into a driver's seat of the vehicle wherein said driver pressure pad is configured to detect the weight of a driver sitting in the driver's seat ([0016]- [0020], claim 1, adult weight sensor being usually closed and being arranged to be placed on a driver seat); and 
	a control unit (circuit 50) being coupled to the vehicle (Fig. 1), 
		said control unit being in electrical communication with each of said passenger pressure pads and said driver pressure pad (Figs. 1-4, circuit (50) further to the closure of the weight sensors, claim 1 in Bella), 
	said control unit being actuated into a monitoring condition when said driver pressure pad and any of said passenger pressure pads respectively detects weight of the driver and weight of the passenger ([0033]-[0034]), 
	said control unit being actuated into a standby condition when said driver pressure pad does not detect the weight of the driver and any of said passenger pressure pads detects the weight of the passenger (step 114-122 in Fig. 5, [0036]- [0045], a standby condition), 
	said control unit being actuated into an alert condition when said driver pressure pad does not detect the weight of the driver and any of said passenger pressure pads detects the weight of the passenger when said control unit has been actuated into said standby condition for a steps 122-128 in Fig. 5, entering an alert condition after finishing counting for predetermined time at step 122), 
	said control unit being in electrical communication with a horn of the vehicle (Figs. 2-4, circuit 50 electrically connects alarm 12/ vehicle horn), 
	the horn being actuated to emit an audible alarm ([0049] alarm system 12 comprises the horn as well as the incremental alarm device (and the light signal device), the incremental alarm device starts sending a sound with growing intensity for a preset time gap, for instance 10 seconds, at the end of which the horn is activated) and the electric window system being actuated to roll down windows of the vehicle (will be discussed later) when said control unit is actuated into said alert condition ([0049]),
 wherein said control unit is configured to alert a nearby person that the passenger is unattended in the vehicle and to facilitate an interior of the vehicle to be ventilated ([0050] The alarm generation is subject to the fact that a child remains on the seat 6 when the driver has left his seat).	
Bella does not explicitly teach but Dulin teaches the specific limitations of, “for rolling down a window of a vehicle”, “said control unit being in electrical communication with an electric window system of the vehicle” and “the electric window system being actuated to roll down windows of the vehicle” (Dulin, [0014] and [0020], the system activates the power windows to roll down; Fig 1, The output of controller 12 to release windows).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a device for detecting the presence of an unattended occupant, as taught by Bella, rolling down windows by activating vehicle electro-mechanical systems to rescue a trapped passenger in a dangerously hot car, as taught by Dulin, as Bella and Dulin are directed ([0020] Dulin) and predictably applied it to improve occupant safety of Bella. 

Regarding claim 2, Bella teaches control unit comprises a control circuit being electrically coupled to each of said passenger pressure pads ([0020] The two child weight sensor 2 and adult weight sensor 4 are connected each other in series in a known way, and they are further connected to an alarm system 12, to a timer 14, to a current generator 16 and to a current sensor 18, in order to generate a circuit 50) and said driver pressure pad, said control circuit being electrically coupled to the vehicle's horn ([0046] and [0049], alarm system (12) comprises - an acoustic device arranged to emit an acoustic signal, the acoustic signal device is a vehicle (10) horn). 
Bella does not explicitly teach but Dulin teaches said control circuit being electrically coupled to the electric window system of the vehicle (Dulin, [0014] and [0020] the system activates the power windows to roll down; Fig 1, The output of controller 12 to release windows).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a device for detecting the presence of an unattended occupant, as taught by Bella, rolling down windows by activating vehicle electro-mechanical systems to rescue a trapped passenger in a dangerously hot car, as taught by Dulin, as Bella and Dulin are directed to vehicle occupant safety (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using rolling down windows to release hot air and enter relatively ([0020] Dulin) and predictably applied it to improve occupant safety of Bella. 

Claims 3-8 are rejected under 35 U.S.C. 103 as being obvious over by Bella (EP 3862220 A1) in view of Dulin (US 20020161501 A1) further in view of McDonald (US 9403437 B1).

Regarding claim 3, Bella modified by Dulin teaches said control unit includes an electronic timer being electrically coupled to said control circuit (Bella, [0020], weight sensors are connected each other, and they are further connected to an alarm system 12, to a timer 14, to a current generator 16 and to a current sensor 18, to generate a circuit 50).
While Bella as modified by Dulin teaches a timer (Bella, step 122 in Fig. 5), Bella modified by Dulin does not explicitly teach but McDonald teaches said electronic timer counting down a first duration of time or a second duration of time (McDonald, Col. 4 line 29-line 43, Col. 27 lines 19-55, claim 3). 		It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a device for detecting the presence of an unattended occupant, as taught by Bella as modified by Dulin, an electronic timer counting down a first duration of time or a second duration of time, as taught by McDonald, as Bella, Dulin and McDonald are all directed to vehicle occupant safety (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of a timer with two countdown durations and predictably applied it to remind a driver not to leave a child in the vehicle (McDonald, Col. 3 lines 5-6) of Bella as modified by Dulin.	

(after the closure of child weight sensor 2, the alarm system 12 generates a first alarm signal a sound and light signal through the light signal device. The first alarm signal reminds the driver that the child has been seated on the seat). 
While Bella modified by Dulin teaches a timer (Bella, step 122 in Fig. 5) and said any of said passenger pressure pads detects the weight of the passenger and said driver pressure pad does not sense the weight of the driver, Bella modified by Dulin does not explicitly teach but McDonald teaches wherein said electronic timer is actuated to countdown said first duration of time when said any of said passenger pressure pads detects the weight of the passenger and said driver pressure pad does not sense the weight of the driver (McDonald, Col. 2, line 33-line 56; at least one first timer structured and arranged to provide an initial timed alert immediately upon at least one child-present sensor sensing the presence of a child in the motor vehicle and such at least one vehicle ignition sensor sensing deactivation of the motor vehicle ignition). 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a device for detecting the presence of an unattended occupant, as taught by Bella as modified by Dulin, an electronic timer counting down a first duration of time or a second duration of time, as taught by McDonald, as Bella, Dulin and McDonald are all directed to vehicle occupant safety (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of a timer with two durations and predictably applied it to remind a driver not to leave a child in the vehicle (McDonald, Col. 3 lines 5-6) to the device of Bella as modified by Dulin.
(Bella, [0036]-[0045], steps 112-128 in Fig. 5, a second duration of time; [0050], allows to effectively monitor a child's presence on a seat after the driver has left the driver's seat 8).

Regarding claim 6, Bella as modified by Dulin does not explicitly teach but McDonald teaches wherein said control circuit receives a first alert input when said electronic timer fully counts down said first duration of time ( Col. 28 line 53- Col. 29 line 2; If occupant-present signal 903 indicates the presence of the passenger occupant in car seat 1040, timer processor 870 preferably activates a first timer element preferably immediately for 11 seconds interval countdown in timer step 904).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a device for detecting the presence of an unattended occupant, as taught by Bella as modified by Dulin, an electronic timer counting down a first duration of time or a second duration of time, as taught by McDonald, as Bella, Dulin and McDonald are all directed to vehicle occupant safety (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of a timer with two durations and predictably applied it to remind a driver not to leave a child in the vehicle (McDonald, Col. 3 lines 5-6) in the device of Bella as modified by Dulin.

Bella, steps 122-128 in Fig. 5 and corresponding paragraphs).

Regarding claim 8, while Bella modified by Dulin teaches 	said control circuit actuates the vehicle's horn (Bella, [0046], [0049] alarm system (12) comprises - an acoustic device arranged to emit an acoustic signal, the acoustic signal device is a vehicle (10) horn) and rolls down the windows of the vehicle (Dulin, [0014] and [0020] the system activates the power windows to roll down) when said control circuit receives either of said first alert input or said second alert input (Bella, steps 124-126 and corresponding paragraphs). 	
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a device for detecting the presence of an unattended occupant, as taught by Bella, rolling down windows by activating vehicle electro-mechanical systems to rescue a trapped passenger in a dangerously hot car, as taught by Dulin, as Bella and Dulin are directed to vehicle occupant safety (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using rolling down windows to release hot air and enter relatively cool air to cool off the vehicle interior ([0020] Dulin) and predictably applied it to improve occupant safety of Bella. 

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over by Bella (EP 3862220 A1) in view of Dulin (US 20020161501 A1) further in view of McDonald (US 9403437 B1) and further in view of Bingle (US 20030102688 A1).
 
, Bella as modified by Dulin further as modified by McDonald teaches limitations of claim 9 as discussed above with respect to the rejections of claims 1-8, which include corresponding limitations recited in claim 9 except the limitations of “a power supply being positioned on the vehicle, said power supply being electrically coupled to said control circuit, said power supply comprising a solar panel being configured to convert solar energy into electrical energy, said power supply being electrically coupled to a battery of the vehicle for charging the battery”. 
 	Regarding the limitations of “a power supply being positioned on the vehicle, said power supply being electrically coupled to said control circuit, said power supply comprising a solar panel being configured to convert solar energy into electrical energy, said power supply being electrically coupled to a battery of the vehicle for charging the battery”, while Bella as modified by Dulin as further modified by McDonald teaches a power supply being positioned on the vehicle, said power supply being electrically coupled to said control circuit (Bella, Fig.1, [0023] device 1 also comprises a supply battery 20 to feed all components connected to circuit 50), Bella as modified by Dulin as further modified by McDonald does not explicitly teach but Bingle teaches said power supply comprising a solar panel being configured to convert solar energy into electrical energy, said power supply being electrically coupled to a battery of the vehicle for charging the battery (Bingle, [0272] an auxiliary battery source for the occupant escape system, such as by provision of a back-up battery, preferably rechargeable via a vehicle exterior mounted solar panel, can be utilized). 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a device for detecting the presence of an unattended passenger in a vehicle, as taught by Bella as modified by Dulin as further modified by McDonald, using a solar 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/J.W./         Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666